Title: To James Madison from Charles Pinckney, 16 May 1799
From: Pinckney, Charles
To: Madison, James


Dear Sir
South Carolina May 16: 1799
I have no doubt you have recieved my communications at large from Mr Nicholas. I prefered speaking to him & Mr Venable to writing, as many of my letters have been intercepted. I was glad to find, whether in consequence of those or not, that you have again appeared in the State Legislature. Be assured I cannot think you were ever right to leave public life—in times like the present I can never suppose any man is justified in doing so, much less one whose talents, knowledge & Experience of public Business so well qualify him for actively interfering in it.
As I believe you are well acquainted with my handwriting—to prevent accidents, I shall in future omit my signature when I write you. This I shall do at large whenever I have a more certain opportunity than the present—my particular object at present is to impress upon yourself & Mr. Giles & Mr Brent & the Gentlemen of influence in yr State Legislature the necessity of their altering at their next session the mode of electing Electors of a President of the United States & following our Example in this state by Vesting in the Legislature the right of electing, by joint Ballott the Electors, either out of their own Body or the People att [sic] Large—this is essential to the Success of such Elections as will be pushed & as are necessary to our peace & public happiness should be carried, & you must do it at your next session or it will be too late.
I shall endeavour to impress the necessity of a similar step on such of our Friends in North Carolina & Georgia as I am acquainted with & I wish you & our friends in Virginia would do the same on all whom you believe have influence in North Carolina Kentucky & in Tenesee. I hope that neither you or any of them will hesitate on taking this Step as I know on it every thing depends.
I am to request you will Believe me with regard & affection Yours Truly
Charles Pinckney
I think it of so much consequence to have the Elections of Electors in North Carolina in their state Legislature by joint Ballott tha⟨t⟩ whenever I can discover where Mr Bloodworth & General Macdowell reside I shall write them on the subject—in the interim I will thank you, if you have an opportunity to write them also & have it done at their next session. I beg again to impress on you the necessity of this, as it was by the loss of two Votes ⟨in⟩ your State & North Carolina the last Election was lost.
